Title: From James Madison to Thomas Jefferson, [ca. 12 August] 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
[ca. 12 August 1801]
Docr. Rose being about to call at Monticello I prefer a conveyance by him to the mail, for the papers herewith enclosed, as I shall thereby be saved the necessity of having a messenger at the Ct. House in time to catch the arrival of the post. I have recd: yours of the 7th. inst. Having been before applied to by a letter from Hembold, on the subject of printing the laws in his German Newspaper, I had authorized Mr. Wagner to have it done, with an understanding that the preference was not to influence a future decision on the place & the press most eligible for the purpose. I was not at the time acquainted with the character or principles of the man, & it had been suggested that Lancaster or Reading, as more central might be more proper sources of publication. Among the papers sent for perusal you will find the letter from Thornton as to the quoad prize carried into Boston. I send Wagner’s sketch of an answer. If you think it proper to meet the pretension under the British Treaty, now rather than to wait the result of depending questions, you will please to signify it: as well as whether the groun⟨d⟩ taken by Wagner be substantially approved. Perhaps a more concise reply in the first instance might be better. Perhaps also the advantage of silence under present circumstances may balance the objection of its fostering an inadmissible claim. You will find also a letter from N. Webster. It is observable that he does not directly combat the principle of distribution laid down in your reply to the Remonstrance. You will be so good as to return his letter with such of the other papers as would encumber your files, or be more properly placed in mine. Mrs. M. offers her affectionate complits to the ladies of your family, and looks with pleasure to the opportunity of visiting them, which cannot at present be fixt to a day or even to a week, but will probably be pretty soon. She also joins in the best respects we can both offer to yourself. Yrs. with respectful attachment
James Madison
 

   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 12 Aug.


   Robert H. Rose (d. 1833), a local doctor, had married JM’s sister Frances Taylor Madison (1774–1823), known as “Fanny,” sometime in 1800 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 1:211, 8:67 n. 4).


   Edward Thornton to JM, 23 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:463).


   On 3 Aug., Wagner had sent JM draft replies (not found) to three of Thornton’s letters.


   Noah Webster to JM, 18 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:436–41).

